FILE COPY




                                  COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                         TELEPHONE
BETH WATKINS                                                                            (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                           June 15, 2021

         Jennifer B Rosenblatt                            Diana M. Geis
         16731 Huebner Road                               Curl Stahl Geis, P.C.
         San Antonio, TX 78248                            700 North St. Mary's Street
         * DELIVERED VIA E-MAIL *                         Suite 1800
                                                          San Antonio, TX 78205
         Samuel V. Houston, III                           * DELIVERED VIA E-MAIL *
         Houston Dunn, PLLC
         4040 Broadway Street, Suite 515
         San Antonio, TX 78209
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-21-00200-CV
                 Trial Court Case Number:     2019-CI-03145
                 Style: Robert C. Singer, III
                        v.
                        April Marie Singer, Individually and as Trustee of the Singer
                 Financial Management Trust

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                               Very truly yours,
                                                               MICHAEL A. CRUZ,
                                                               Clerk of Court

                                                               _____________________________
                                                               Monica Rivera
                                                               Deputy Clerk, Ext. 53855




         cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
         Herbert S. Hill (DELIVERED VIA E-MAIL)
                                                                                 FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      June 15, 2021

                                   No. 04-21-00200-CV

                                  Robert C. SINGER, III,
                                         Appellant

                                            v.

 April Marie SINGER, Individually and as Trustee of the Singer Financial Management Trust,
                                        Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-03145
                    Honorable Cynthia Marie Chapa, Judge Presiding


                                      ORDER

       Appellant’s first motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before July 19, 2021.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court